          Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 1 of 36




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________________________________ _

VALENTINO DIXON,                                                        ANSWER TO
                                                                        COMPLAINT
                           Plaintiff,                                   WITH CROSS-CLAIM

                           vs.                                          19-CV-01678

CITY OF BUFFALO, and COUNTY OF                       CITY DEFENDANTS
ERIE; and DETECTIVE MARK R. STAMBACH,                DEMAND TRIAL
DETECTIVE RANIERO MASECCHIA,                         BY JURY
DETECTIVE JAMES P. LONERGAN,
DETECTIVE JOHN VICKERD,
CHIEF RICHARD T. DONOVAN, JOHN DOES,
Unknown Buffalo Police Department Supervisors,
and ASSISTANT DISTRICT ATTORNEY
CHRISTOPHER BELLING, in their individual capacities,

                           Defendants.
_________________________________________________________________


         Defendants, CITY OF BUFFALO, DETECTIVE MARK R. STAMBACH,

DETECTIVE           RANIERO          MASECCHIA,             DETECTIVE   JAMES   P.    LONERGAN,

DETECTIVE JOHN VICKERD, CHIEF RICHARD T. DONOVAN, JOHN DOES,

Unknown Buffalo Police Department Supervisors (collectively hereinafter “City

Defendants”), by their attorney, Maeve E. Huggins, Esq., Assistant Corporation Counsel,

of counsel to Corporation Counsel, Timothy A. Ball, Esq., as and for their Answer to the

Plaintiff’s Complaint (Dkt. No. 1) in the above action, allege as follows, upon information

and belief:




                                                                  -1-
        Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 2 of 36




                                       INTRODUCTION

       1.     Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “1” of Plaintiff’s Complaint.

       2.     Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “2” of Plaintiff’s Complaint.

       3.     Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “3” of Plaintiff’s Complaint.

       4.     Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “4” of Plaintiff’s Complaint.

       5.     Deny the allegations contained in paragraph “5” of Plaintiff’s Complaint.

       6.     Deny the allegations contained in paragraph “6” of Plaintiff’s Complaint.

       7.     Deny the allegations contained in paragraph “7” of Plaintiff’s Complaint.

       8.     Deny any allegations of the wrongful conduct by the City Defendants, and

deny knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in paragraph “8” of Plaintiff’s Complaint.

       9.     Deny any allegations of the wrongful conduct by the City Defendants, and

deny knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in paragraph “9” of Plaintiff’s Complaint.

       10.    Deny any allegations of the wrongful conduct by the City Defendants, and

deny knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in paragraph “10” of Plaintiff’s Complaint.


                                                 -2-
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 3 of 36




       11.    Deny the allegations contained in paragraph “11” of Plaintiff’s Complaint.

       12.    Deny the allegations contained in paragraph “12” of Plaintiff’s Complaint.

       13.    Deny the allegations contained in paragraph “13” of Plaintiff’s Complaint.

       14.    Deny the allegations contained in paragraph “14” of Plaintiff’s Complaint.

       15.    Deny the allegations contained in paragraph “15” of Plaintiff’s Complaint.

       16.    Deny the allegations that the “City of Buffalo was on notice about these

problems,” deny any allegations of wrongful conduct, misconduct, or improper

supervision, disciplinary procedures, or record keeping by or involving the City

Defendants, deny knowledge or information sufficient to form a belief as to the truth or

falsity of the remaining allegations contained in paragraph “16” of Plaintiff’s Complaint,

and defer all questions of law to the Court.

       17.    Deny the allegations contained in paragraph “17” of Plaintiff’s Complaint.

       18.    Deny the allegations contained in paragraph “18” of Plaintiff’s Complaint.

       19.    Deny the allegations contained in paragraph “19” of Plaintiff’s Complaint.

       20.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “20” of Plaintiff’s Complaint.

       21.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “21” of Plaintiff’s Complaint.

       22.    Deny the allegations contained in paragraph “22” of Plaintiff’s Complaint.

       23.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “23” of Plaintiff’s Complaint.


                                                 -3-
        Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 4 of 36




       24.    Deny any allegation that the City Defendants “coerced” Mr. Scott into

“recanting his confession in the grand jury,” deny any allegation of wrongful conduct or

misconduct by the City Defendants, and deny knowledge or information sufficient to

form a belief as to the truth or falsity of the remaining allegations contained in paragraph

“24” of Plaintiff’s Complaint.

       25.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegation that “Mr. Scott remained free to shoot another teenager in the face

in 1993. He left his victim a quadriplegic for life,” and deny all remaining allegations

contained in paragraph “25” of Plaintiff’s Complaint.

       26.    Deny any allegation that the City Defendants acted “illegally” to cause

Plaintiff’s conviction, deny knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining allegations contained in paragraph “26” of Plaintiff’s

Complaint, and defer all questions of law to the Court.

                                 JURISDICTION AND VENUE

       27.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “27” of Plaintiff’s Complaint, and defer

all questions of law to the Court.

       28.    Admit that the City of Buffalo received Plaintiff’s purported Notice of

Claim on or about December 18, 2018, deny knowledge or information sufficient as to

form a belief as to the truth or falsity of the allegations regarding service of a purported

Notice of Claim upon co-defendants, the COUNTY OF ERIE and ASSISTANT DISTRICT


                                                  -4-
         Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 5 of 36




ATTORNEY CHRISTOPHER BELLING, and the remaining allegations contained in

paragraph “28” of Plaintiff’s Complaint, and defer all questions of law to the Court.

         29.   Admit that an examination under oath pursuant to New York General

Municipal Law §50-h of Plaintiff was conducted by the City of Buffalo on or about

October 1, 2019, deny knowledge or information sufficient to form a belief as to the truth

or falsity of the remaining allegations as to the co-defendants, the COUNTY OF ERIE and

ASSISTANT DISTRICT ATTORNEY CHRISTOPHER BELLING, contained in paragraph

“29” of Plaintiff’s Complaint.

         30.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “30” of Plaintiff’s Complaint, and defer

all questions of law to the Court.

                                            PARTIES

         31.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations regarding Plaintiff’s residency, deny all remaining allegations

contained in paragraph “31” of Plaintiff’s Complaint, and defer all questions of law to the

Court.

         32.   Admit that the CITY OF BUFFALO is a municipal corporation existing

under New York state law and that the Buffalo Police Department is an administrative

arm of the CITY OF BUFFALO, deny knowledge or information sufficient to form a belief

as to the truth or falsity of the remaining allegations contained in paragraph “32” of

Plaintiff’s Complaint, and defer all questions of law to the Court.


                                                 -5-
        Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 6 of 36




       33.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “33” of Plaintiff’s Complaint.

       34.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “34” of Plaintiff’s Complaint, and defer

all questions of law to the Court.

       35.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “35” of Plaintiff’s Complaint, and defer

all questions of law to the Court.

       36.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “36” of Plaintiff’s Complaint, and defer

all questions of law to the Court.

       37.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “37” of Plaintiff’s Complaint, and defer

all questions of law to the Court.

       38.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “38” of Plaintiff’s Complaint, and defer

all questions of law to the Court.

       39.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “39” of Plaintiff’s Complaint, and defer

all questions of law to the Court.




                                                 -6-
        Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 7 of 36




       40.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “40” of Plaintiff’s Complaint, and defer

all questions of law to the Court.

                                             FACTS

       41.    Deny the allegations contained in paragraph “41” of Plaintiff’s Complaint.

       42.    Deny the allegations contained in paragraph “42” of Plaintiff’s Complaint.

       43.    Deny any allegations that the City Defendants committed any wrongful

conduct, and deny knowledge or information to form a belief as to the truth or falsity of

the allegations contained in paragraph “43” of Plaintiff’s Complaint.

       44.    Deny the allegations contained in paragraph “44” of Plaintiff’s Complaint.

       45.    Deny the allegations contained in paragraph “45” of Plaintiff’s Complaint.

       46.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegation that “Defendant Belling introduced the photo of the toy against

Mr. Dixon in the eventual grand jury in this case,” and deny all remaining allegations

contained in paragraph “46” of Plaintiff’s Complaint.

       47.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “47” of Plaintiff’s Complaint.

       48.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “48” of Plaintiff’s Complaint.

       49.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “49” of Plaintiff’s Complaint.


                                                 -7-
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 8 of 36




       50.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “50” of Plaintiff’s Complaint.

       51.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “51” of Plaintiff’s Complaint.

       52.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “52” of Plaintiff’s Complaint.

       53.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “53” of Plaintiff’s Complaint.

       54.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “54” of Plaintiff’s Complaint.

       55.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “55” of Plaintiff’s Complaint.

       56.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “56” of Plaintiff’s Complaint.

       57.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “57” of Plaintiff’s Complaint.

       58.    Deny the allegations contained in paragraph “58” of Plaintiff’s Complaint.

       59.    Deny the allegations that the City Defendants “fabricat[ed] the case against

Mr. Dixon” and any allegation of wrongdoing or misconduct by the City Defendants, and

deny knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in paragraph “59” of Plaintiff’s Complaint.


                                                 -8-
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 9 of 36




       60.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “60” of Plaintiff’s Complaint.

       61.    Deny the allegations contained in paragraph “61” of Plaintiff’s Complaint.

       62.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “62” of Plaintiff’s Complaint.

       63.    Deny the allegations contained in paragraph “63” of Plaintiff’s Complaint.

       64.    Deny the allegation that it was “[w]orse for [the] Defendants,” deny any

allegation of wrongful conduct or misconduct by the City Defendants, and deny

knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in paragraph “64” of Plaintiff’s Complaint.

       65.    Deny any allegation of wrongful conduct or misconduct on the part of

Defendant Stambach, deny that Defendant Stambach “wanted Mr. Adams to claim that

Mr. Dixon was the sole shooter, despite his initial description of the shooters,” and deny

knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in paragraph “65” of Plaintiff’s Complaint.

       66.    Deny the allegations contained in paragraph “66” of Plaintiff’s Complaint.

       67.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “67” of Plaintiff’s Complaint.

       68.    Deny the allegations contained in paragraph “68” of Plaintiff’s Complaint.

       69.    Deny any allegations of wrongful conduct or misconduct by Defendant

Vickerd, deny the allegation that Defendant Vickerd travelled to “work on” John


                                                 -9-
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 10 of 36




Sullivan, and deny knowledge or information sufficient to form a belief as to the truth or

falsity of the remaining allegations contained in paragraph “69” of Plaintiff’s Complaint.

       70.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “70” of Plaintiff’s Complaint.

       71.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “71” of Plaintiff’s Complaint.

       72.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “72” of Plaintiff’s Complaint.

       73.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “73” of Plaintiff’s Complaint.

       74.    Deny the allegations contained in paragraph “74” of Plaintiff’s Complaint.

       75.    Deny the allegations contained in paragraph “75” of Plaintiff’s Complaint.

       76.    Deny any allegations of “coercion, pressure, or suggestion” by any of the

City Defendants, deny any wrongful conduct or misconduct by the City Defendants, and

deny knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in paragraph “76” of Plaintiff’s Complaint.

       77.    Deny the allegations contained in paragraph “77” of Plaintiff’s Complaint.

       78.    Deny the allegations contained in paragraph “78” of Plaintiff’s Complaint.

       79.    Deny the allegation that the City Defendants “intentionally stopped the

practice of recording in the 1980s to avoid creating an accurate, verbatim record of

interviews” and that a typed statement was created to give a “false impression,” deny


                                                - 10 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 11 of 36




any allegation of wrongful conduct or misconduct by the City Defendants, and deny

knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in paragraph “79” of Plaintiff’s Complaint.

       80.    Deny the allegations contained in paragraph “80” of Plaintiff’s Complaint.

       81.    Deny the allegations contained in paragraph “81” of Plaintiff’s Complaint.

       82.    Deny the allegations contained in paragraph “82” of Plaintiff’s Complaint.

       83.    Deny the allegations contained in paragraph “83” of Plaintiff’s Complaint.

       84.    Deny the allegations contained in paragraph “84” of Plaintiff’s Complaint.

       85.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations regarding the circumstances of Plaintiff’s arrest, deny the

allegation that Plaintiff’s arrest was made without probable cause, and deny all

remaining allegations contained in paragraph “85” of Plaintiff’s Complaint.

       86.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “86” of Plaintiff’s Complaint.

       87.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “87” of Plaintiff’s Complaint.

       88.    Deny the allegations contained in paragraph “88” of Plaintiff’s Complaint.

       89.    Deny the allegations contained in paragraph “89” of Plaintiff’s Complaint.

       90.    Deny the allegations contained in paragraph “90” of Plaintiff’s Complaint.

       91.    Deny the allegations contained in paragraph “91” of Plaintiff’s Complaint.




                                                - 11 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 12 of 36




       92.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “92” of Plaintiff’s Complaint.

       93.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “93” of Plaintiff’s Complaint.

       94.    Deny the allegations contained in paragraph “94” of Plaintiff’s Complaint.

       95.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations regarding whether the convictions of Mr. Jarmon and Brown

were vacated, and deny all remaining allegations contained in paragraph “95” of

Plaintiff’s Complaint.

       96.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “96” of Plaintiff’s Complaint.

       97.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “97” of Plaintiff’s Complaint.

       98.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “98” of Plaintiff’s Complaint.

       99.    Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “99” of Plaintiff’s Complaint.

       100.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “100” of Plaintiff’s Complaint.

       101.   Deny the allegation that Defendant Stambach told Mr. Smith “We got who

we want, get the hell out of here,” deny any allegation of wrongful conduct or misconduct


                                                - 12 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 13 of 36




by the City Defendants, and deny knowledge or information sufficient to form a belief as

to the truth or falsity of the remaining allegations contained in paragraph “101” of

Plaintiff’s Complaint.

       102.   Deny the allegation that Mr. Scott’s “confession to the police fell on deaf

ears,” deny any allegation of wrongful conduct or misconduct by the City Defendants,

and deny knowledge or information sufficient to form a belief as to the truth or falsity of

the remaining allegations contained in paragraph “102” of Plaintiff’s Complaint.

       103.   Deny the allegations contained in paragraph “103” of Plaintiff’s Complaint.

       104.   Deny the allegations contained in paragraph “104” of Plaintiff’s Complaint.

       105.   Deny any allegations of wrongful conduct or misconduct by the City

Defendants, deny the allegation that “Defendant Stambach and four other police officers

had brutally beaten the son of a retired police officer,” and deny knowledge or

information sufficient to form a belief as to the truth or falsity of the remaining allegations

contained in paragraph “105” of Plaintiff’s Complaint.

       106.   Deny the allegations contained in paragraph “106” of Plaintiff’s Complaint.

       107.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “107” of Plaintiff’s Complaint.

       108.   Deny any allegation of wrongful conduct or misconduct by the City

Defendants, deny the allegation that Defendant Stambach threatened Mr. Scott, and deny

knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in paragraph “108” of Plaintiff’s Complaint.


                                                  - 13 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 14 of 36




       109.   Deny the allegations contained in paragraph “109” of Plaintiff’s Complaint.

       110.   Deny the allegations contained in paragraph “110” of Plaintiff’s Complaint.

       111.   Deny the allegations contained in paragraph “111” of Plaintiff’s Complaint.

       112.   Deny the allegations contained in paragraph “112” of Plaintiff’s Complaint.

       113.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “113” of Plaintiff’s Complaint.

       114.   Deny the allegation that “Defendant Stambach improperly suggested that

Mr. Dixon was the person who committed the shooting and that Mr. Jackson should select

him as the shooter,” deny any allegation of wrongful conduct or misconduct by the City

Defendants, and deny knowledge or information sufficient to form a belief as to the truth

or falsity of the remaining allegations contained in paragraph “114” of Plaintiff’s

Complaint.

       115.   Deny the allegation that Mr. Jackson “based on Defendant Stambach’s

suggestion eventually selected Mr. Dixon ‘as looking like the person’ who shot his

brother” and that “Mr. Jackson would not have selected Mr. Dixon at all without

Defendant Stambach’s improper suggestion,” deny any allegation of wrongful conduct

or misconduct by the City Defendants, and deny knowledge or information sufficient to

form a belief as to the truth or falsity of the remaining allegations contained in paragraph

“115” of Plaintiff’s Complaint.

       116.   Deny any allegation of “improper suggestion,” deny any allegation of

wrongful conduct or misconduct by the City Defendants, and deny knowledge or


                                                 - 14 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 15 of 36




information sufficient to form a belief as to the truth or falsity of the remaining allegations

contained in paragraph “116” of Plaintiff’s Complaint.

       117.   Deny the allegations contained in paragraph “117” of Plaintiff’s Complaint.

       118.   Deny the allegations contained in paragraph “118” of Plaintiff’s Complaint.

       119.   Deny the allegation that the City Defendants “continued to reinforce the

false identification of Mr. Dixon” in meetings with Mr. Jackson, deny any allegation of

wrongful conduct or misconduct by the City Defendants, and deny knowledge or

information sufficient to form a belief as to the truth or falsity of the remaining allegations

contained in paragraph “119” of Plaintiff’s Complaint.

       120.   Deny any allegation of “suggestion” by the City Defendants, deny any

allegation of wrongful conduct or misconduct by the City Defendants, and deny

knowledge or information to form a belief as to the truth or falsity of the remaining

allegations contained in paragraph “120” of Plaintiff’s Complaint.

       121.   Deny the allegations contained in paragraph “121” of Plaintiff’s Complaint.

       122.   Deny the allegations contained in paragraph “122” of Plaintiff’s Complaint.

       123.   Deny the allegations contained in paragraph “123” of Plaintiff’s Complaint.

       124.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “124” of Plaintiff’s Complaint.

       125.   Deny the allegation that Defendant Stambach “intentionally refused to take

[Tamara Frida] up on her offer” to “look at pictures and make identifications of people

who were” on scene, deny any allegation of wrongful conduct or misconduct by the City


                                                  - 15 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 16 of 36




Defendants, and deny knowledge or information sufficient to form a belief as to the truth

or falsity of the remaining allegations contained in paragraph “125” of Plaintiff’s

Complaint.

       126.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegation that “[t]he case was high profile and much of it was on the news

- including one of Mr. Scott’s confessions,” deny any allegation of wrongful conduct or

misconduct by the City Defendants, and deny the remaining allegations contained in

paragraph “126” of Plaintiff’s Complaint.

       127.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “127” of Plaintiff’s Complaint.

       128.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “128” of Plaintiff’s Complaint.

       129.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “129” of Plaintiff’s Complaint.

       130.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegation that “[t]he prosecution presented no physical or forensic evidence

specifically linking Mr. Dixon to the shooting,” deny any allegations of wrongful conduct

or misconduct by the City Defendants, including all allegations of “false identifications

Defendants had fabricated or coerced,” and deny all remaining allegations contained in

paragraph “130” of Plaintiff’s Complaint.

       131.   Deny the allegations contained in paragraph “131” of Plaintiff’s Complaint.


                                                 - 16 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 17 of 36




      132.   Deny the allegations that Plaintiff’s convictions “were based on the coerced,

pressured, or suggested identifications by Mr. Sullivan, Mr. Jackson, and Mr. Adams, and

it was secured on an indictment premised upon Mr. Scott’s police manufactured perjured

grand jury testimony,” deny all allegations of wrongful conduct or misconduct by the

City Defendants, and deny knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining allegations contained in paragraph “132” of Plaintiff’s

Complaint.

      133.   Deny the allegation of “Defendants’ efforts to fabricate a case against Mr.

Dixon,” deny any allegation of wrongful conduct or misconduct by the City Defendants,

and deny knowledge or information sufficient to form a belief as to the truth or falsity of

the remaining allegations contained in paragraph “133” of Plaintiff’s Complaint.

      134.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “134” of Plaintiff’s Complaint.

      135.   Deny the allegations contained in paragraph “135” of Plaintiff’s Complaint.

      136.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “136” of Plaintiff’s Complaint.

      137.   Deny the allegation that Mr. Scott “had been forced to recant his truthful

confession,” deny any allegation of wrongful conduct or misconduct by the City

Defendants, and deny knowledge or information sufficient to form a belief as to the truth

or falsity of the remaining allegations contained in paragraph “137” of Plaintiff’s

Complaint.


                                                - 17 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 18 of 36




       138.   Deny any allegation of wrongful conduct or misconduct by the City

Defendants regarding Plaintiff’s “wrongful conviction,” and deny knowledge or

information sufficient to form a belief as to the truth or falsity of the remaining allegations

contained in paragraph “138” of Plaintiff’s Complaint.

       139.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “139” of Plaintiff’s Complaint.

       140.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “140” of Plaintiff’s Complaint.

       141.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “141” of Plaintiff’s Complaint.

       142.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “142” of Plaintiff’s Complaint.

       143.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “143” of Plaintiff’s Complaint.

       144.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “144” of Plaintiff’s Complaint.

       145.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “145” of Plaintiff’s Complaint.

       146.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “146” of Plaintiff’s Complaint.

       147.   Deny the allegations contained in paragraph “147” of Plaintiff’s Complaint.


                                                  - 18 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 19 of 36




      148.   Deny the allegations contained in paragraph “148” of Plaintiff’s Complaint.

      149.   Deny the allegations contained in paragraph “149” of Plaintiff’s Complaint.

      150.   Deny the allegations contained in paragraph “150” of Plaintiff’s Complaint.

      151.   Deny the allegations contained in paragraph “151” of Plaintiff’s Complaint.

      152.   Deny the allegations contained in paragraph “152” of Plaintiff’s Complaint.

      153.   Deny the allegations contained in paragraph “153” of Plaintiff’s Complaint.

      154.   Deny the allegations contained in paragraph “154” of Plaintiff’s Complaint.

      155.   Deny the allegations contained in paragraph “155” of Plaintiff’s Complaint.

      156.   Deny the allegations contained in paragraph “156” of Plaintiff’s Complaint.

      157.   Deny the allegations contained in paragraph “157” of Plaintiff’s Complaint.

      158.   Deny the allegations contained in paragraph “158” of Plaintiff’s Complaint.

      159.   Deny any allegations of wrongful conduct or misconduct by the City

Defendants, and deny knowledge or information to form a belief as to the truth or falsity

of the remaining allegations contained in paragraph “159” of Plaintiff’s Complaint.

      160.   Deny the allegations contained in paragraph “160” of Plaintiff’s Complaint.

      161.   Deny the allegations contained in paragraph “161” of Plaintiff’s Complaint.

      162.   Deny knowledge or information sufficient to form a belief as to the

allegations regarding terms of settlements paid by the City of Buffalo, if any, deny any

wrongful conduct or misconduct by the City Defendants, and deny the remaining

allegations contained in paragraph “162” of Plaintiff’s Complaint.

      163.   Deny the allegations contained in paragraph “163” of Plaintiff’s Complaint.


                                               - 19 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 20 of 36




      164.   Deny the allegations contained in paragraph “164” of Plaintiff’s Complaint.

      165.   Deny the allegations contained in paragraph “165” of Plaintiff’s Complaint.

      166.   Deny the allegations contained in paragraph “166” of Plaintiff’s Complaint.

      167.   Deny all allegations of wrongful conduct or misconduct by the City

Defendants and Buffalo Police Department, deny the allegation that BPD detectives

wrongfully arrested Anthony Capozzi and caused him to be convicted, and deny

knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in paragraph “167” of Plaintiff’s Complaint.

      168.   Deny the allegations contained in paragraph “168” of Plaintiff’s Complaint.

      169.   Deny any allegation of wrongful conduct or misconduct by the City

Defendants, and deny knowledge or information to form a belief as to the truth or falsity

of the remaining allegations contained in paragraph “169” of Plaintiff’s Complaint.

      170.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegation that “Mr. Sachez went on to rape at least an additional seven

women and murder three others,” and deny all remaining allegations contained in

paragraph “170” of Plaintiff’s Complaint.

      171.   Deny the allegations contained in paragraph “171” of Plaintiff’s Complaint.

      172.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “172” of Plaintiff’s Complaint.

      173.   Deny the allegations contained in paragraph “173” of Plaintiff’s Complaint.

      174.   Deny the allegations contained in paragraph “174” of Plaintiff’s Complaint.


                                                - 20 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 21 of 36




       175.   Deny the allegations contained in paragraph “175” of Plaintiff’s Complaint.

       176.   Deny the allegations contained in paragraph “176” of Plaintiff’s Complaint.

       177.   Deny any allegations of Constitutional violations committed by the Buffalo

Police Department and its officers, deny any allegations of wrongful conduct or

misconduct committed by the City Defendants, and deny knowledge or information

sufficient to form a belief as to the truth or falsity of the remaining allegations contained

in paragraph “177” of Plaintiff’s Complaint.

       178.   Deny any allegations of wrongful conduct or misconduct committed by the

City Defendants regarding the conviction of Cory Epps, and deny knowledge or

information sufficient to form a belief as to the truth or falsity of the remaining allegations

contained in paragraph “178” of Plaintiff’s Complaint.

       179.   Deny the allegations contained in paragraph “179” of Plaintiff’s Complaint.

       180.   Deny the allegations contained in paragraph “180” of Plaintiff’s Complaint.

       181.   Deny the allegations contained in paragraph “181” of Plaintiff’s Complaint.

       182.   Deny the allegations contained in paragraph “182” of Plaintiff’s Complaint.

       183.   Admit that a civil action filed by Cory Epps is pending in the Western

District of New York, but deny any liability on the part of the City Defendants in

connection with such action.

       184.   Deny the allegations contained in paragraph “184” of Plaintiff’s Complaint.

       185.   Deny the allegations contained in paragraph “185” of Plaintiff’s Complaint.

       186.   Deny the allegations contained in paragraph “186” of Plaintiff’s Complaint.


                                                  - 21 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 22 of 36




       187.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “187” of Plaintiff’s Complaint.

       188.   Deny the allegations contained in paragraph “188” of Plaintiff’s Complaint.

       189.   Deny the allegations contained in paragraph “189” of Plaintiff’s Complaint.

       190.   Deny any allegation of wrongful conduct or misconduct committed by the

City Defendants, deny any allegation of failures to train, supervise, and discipline officers

and poor record keeping by the Buffalo Police Department, and deny knowledge or

information sufficient to form a belief as to the truth or falsity of the remaining allegations

contained in paragraph “190” of Plaintiff’s Complaint.

       191.   Deny any allegation of wrongful conduct or misconduct committed by the

City Defendants, and deny knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining allegations contained in paragraph “191” of Plaintiff’s

Complaint.

       192.   Deny the allegations contained in paragraph “192” of Plaintiff’s Complaint.

       193.   Deny the allegations contained in paragraph “193” of Plaintiff’s Complaint.

       194.   Deny the allegations contained in paragraph “194” of Plaintiff’s Complaint.

       195.   Deny the allegations contained in paragraph “195” of Plaintiff’s Complaint.

       196.   Deny the allegations contained in paragraph “196” of Plaintiff’s Complaint.

       197.   Deny the allegations contained in paragraph “197” of Plaintiff’s Complaint.

       198.   Deny the allegations contained in paragraph “198” of Plaintiff’s Complaint.

       199.   Deny the allegations contained in paragraph “199” of Plaintiff’s Complaint.


                                                  - 22 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 23 of 36




       200.   Deny the allegations contained in paragraph “200” of Plaintiff’s Complaint.

       201.   Deny the allegations contained in paragraph “201” of Plaintiff’s Complaint.

       202.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “202” of Plaintiff’s Complaint.

       203.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in the paragraph “203” of Plaintiff’s Complaint.

       204.   Deny the allegations contained in paragraph “204” of Plaintiff’s Complaint.

       205.   Deny the allegations contained in paragraph “205” of Plaintiff’s Complaint.

       206.   Deny the allegations contained in paragraph “206” of Plaintiff’s Complaint.

       207.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “207” of Plaintiff’s Complaint.

       208.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “208” of Plaintiff’s Complaint.

       209.   Deny the allegations contained in paragraph “209” of Plaintiff’s Complaint.

       210.   Deny the allegations contained in paragraph “210” of Plaintiff’s Complaint.

       211.   Deny the allegations contained in paragraph “211” of Plaintiff’s Complaint.

       212.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “212” of Plaintiff’s Complaint.

       213.   Deny the allegations contained in paragraph “213” of Plaintiff’s Complaint.

       214.   Deny the allegations contained in paragraph “214” of Plaintiff’s Complaint.

       215.   Deny the allegations contained in paragraph “215” of Plaintiff’s Complaint.


                                                - 23 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 24 of 36




      216.   Deny the allegations contained in paragraph “216” of Plaintiff’s Complaint.

      217.   Deny the allegations contained in paragraph “217” of Plaintiff’s Complaint.

                                          DAMAGES

      218.   Deny the allegations contained in paragraph “218” of Plaintiff’s Complaint.

      219.   Deny the allegations contained in paragraph “219” of Plaintiff’s Complaint.

      220.   Deny the allegations contained in paragraph “220” of Plaintiff’s Complaint.

      221.   Deny the allegations contained in paragraph “221” of Plaintiff’s Complaint.

      222.   Deny the allegations contained in paragraph “222” of Plaintiff’s Complaint.

      223.   Deny the allegations contained in paragraph “223” of Plaintiff’s Complaint.

                                            CLAIMS

      224.   With respect to the allegations in paragraph “224” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.

      225.   Deny the allegations contained in paragraph “225” of Plaintiff’s Complaint.

      226.   Deny the allegations contained in paragraph “226” of Plaintiff’s Complaint.

      227.   Deny the allegations contained in paragraph “227” of Plaintiff’s Complaint.

      228.   Deny the allegations contained in paragraph “228” of Plaintiff’s Complaint.

      229.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “229” of Plaintiff’s Complaint.

      230.   Deny the allegations contained in paragraph “230” of Plaintiff’s Complaint.




                                                - 24 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 25 of 36




      231.   With respect to the allegations in paragraph “231” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.

      232.   Deny the allegations contained in paragraph “232” of Plaintiff’s Complaint.

      233.   Deny the allegations contained in paragraph “233” of Plaintiff’s Complaint.

      234.   Deny the allegations contained in paragraph “234” of Plaintiff’s Complaint.

      235.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “235” of Plaintiff’s Complaint.

      236.   With respect to the allegations in paragraph “236” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.

      237.   Deny the allegations contained in paragraph “237” of Plaintiff’s Complaint.

      238.   Deny the allegations contained in paragraph “238” of Plaintiff’s Complaint.

      239.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “239” of Plaintiff’s Complaint.

      240.   Deny the allegations contained in paragraph “240” of Plaintiff’s Complaint.

      241.   With respect to the allegations in paragraph “241” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.

      242.   Deny the allegations contained in paragraph “242” of Plaintiff’s Complaint.

      243.   Deny the allegations contained in paragraph “243” of Plaintiff’s Complaint.


                                                - 25 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 26 of 36




      244.   Deny the allegations contained in paragraph “244” of Plaintiff’s Complaint.

      245.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “245” of Plaintiff’s Complaint.

      246.   Deny the allegations contained in paragraph “246” of Plaintiff’s Complaint.

      247.   With respect to the allegations in paragraph “247” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.

      248.   Deny the allegations contained in paragraph “248” of Plaintiff’s Complaint.

      249.   Deny the allegations contained in paragraph “249” of Plaintiff’s Complaint.

      250.   Deny the allegations contained in paragraph “250” of Plaintiff’s Complaint.

      251.   Deny the allegations contained in paragraph “251” of Plaintiff’s Complaint.

      252.   Deny the allegations contained in paragraph “252” of Plaintiff’s Complaint.

      253.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “253” of Plaintiff’s Complaint.

      254.   Deny the allegations contained in paragraph “254” of Plaintiff’s Complaint.

      255.   With respect to the allegations in paragraph “255” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.

      256.   Deny the allegations contained in paragraph “256” of Plaintiff’s Complaint.

      257.   Deny the allegations contained in paragraph “257” of Plaintiff’s Complaint.

      258.   Deny the allegations contained in paragraph “258” of Plaintiff’s Complaint.


                                                - 26 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 27 of 36




      259.   Deny the allegations contained in paragraph “259” of Plaintiff’s Complaint.

      260.   With respect to the allegations in paragraph “260” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.

      261.   Deny the allegations contained in paragraph “261” of Plaintiff’s Complaint.

      262.   Deny the allegations contained in paragraph “262” of Plaintiff’s Complaint.

      263.   Deny the allegations contained in paragraph “263” of Plaintiff’s Complaint.

      264.   Deny the allegations contained in paragraph “264” of Plaintiff’s Complaint.

      265.   With respect to the allegations in paragraph “265” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.

      266.   Deny the allegations contained in paragraph “266” of Plaintiff’s Complaint.

      267.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “267” of Plaintiff’s Complaint.

      268.   Deny the allegations contained in paragraph “268” of Plaintiff’s Complaint.

      269.   With respect to the allegations in paragraph “269” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.

      270.   Deny the allegations contained in paragraph “270” of Plaintiff’s Complaint.

      271.   Deny the allegations contained in paragraph “271” of Plaintiff’s Complaint.

      272.   Deny the allegations contained in paragraph “272” of Plaintiff’s Complaint.


                                                - 27 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 28 of 36




       273.   Deny the allegations contained in paragraph “273” of Plaintiff’s Complaint,

and respectfully defer all questions of law to the Court.

       274.   With respect to the allegations in paragraph “274” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.

       275.   Deny the allegations contained in paragraph “275” of Plaintiff’s Complaint.

       276.   Deny the allegations contained in paragraph “276” of Plaintiff’s Complaint.

       277.   Deny any allegation of wrongful conduct or misconduct by the City

defendants, and deny knowledge or information sufficient to form a belief as to the truth

or falsity of the remaining allegations regarding scope of employment contained in

paragraph “277” of Plaintiff’s Complaint.

       278.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “278” of Plaintiff’s Complaint.

       279.   Deny the allegations contained in paragraph “279” of Plaintiff’s Complaint.

       280.   Deny the allegations contained in paragraph “280” of Plaintiff’s Complaint,

and respectfully defer all questions of law to the Court.

       281.   With respect to the allegations in paragraph “281” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.




                                                - 28 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 29 of 36




       282.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “282” of Plaintiff’s Complaint, and

respectfully defer all questions of law to the Court.

       283.   Deny the allegations contained in paragraph “283” of Plaintiff’s Complaint.

       284.   Deny the allegations contained in paragraph “284” of Plaintiff’s Complaint,

and respectfully defer all questions of law to the Court.

       285.   With respect to the allegations in paragraph “285” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.

       286.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “286” of Plaintiff’s Complaint, and

respectfully defer all questions of law to the Court.

       287.   Deny the allegations contained in paragraph “287” of Plaintiff’s Complaint.

       288.   Deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph “288” of Plaintiff’s Complaint, and

respectfully defer all questions of law to the Court.

       289.   With respect to the allegations in paragraph “289” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.

       290.   Deny the allegations contained in paragraph “290” of Plaintiff’s Complaint.

       291.   Deny the allegations contained in paragraph “291” of Plaintiff’s Complaint.


                                                 - 29 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 30 of 36




       292.   Deny the allegations contained in paragraph “292” of Plaintiff’s Complaint,

and respectfully defer all questions of law to the Court.

       293.   With respect to the allegations in paragraph “293” of Plaintiff’s Complaint,

admit so much of the allegations as are elsewhere herein admitted, and deny so much of

the allegations of said paragraph as are elsewhere herein denied.

       294.   Deny the allegations contained in paragraph “294” of Plaintiff’s Complaint.

       295.   Deny the allegations contained in paragraph “295” of Plaintiff’s Complaint.

                                       GENERAL DENIAL

       296.   Deny each and every other allegation of Plaintiff’s Complaint not

specifically admitted, denied, or otherwise controverted herein. The City Defendants

deny all liability for any claim or damage alleged by Plaintiff.

                                   AFFIRMATIVE DEFENSES

                           AS AND FOR A FIRST DEFENSE:

       297.   Upon information and belief, Plaintiff’s Complaint, in whole or in part, fails

to state a cause of action against the City Defendants.

                          AS AND FOR A SECOND DEFENSE:

       298.   Upon information and belief, Plaintiff’s Complaint is barred, in whole or in

part, by the applicable statute of limitations.

                           AS AND FOR A THIRD DEFENSE:

       299.   Upon information and belief, the Complaint is barred, in whole or in part,

for failure to comply with Article Four of the New York State General Municipal Law.


                                                  - 30 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 31 of 36




                          AS AND FOR A FOURTH DEFENSE:

       300.   Upon information and belief, the detention, arrest, seizure, search,

identification of, and/or prosecution of Plaintiff, if any such detention, arrest, seizure,

search, identification of, and/or prosecution occurred, was based on probable cause.

                               AS AND FOR A FIFTH DEFENSE:

       301.   Upon information and belief, Plaintiff’s Complaint is barred, in whole or in

part, upon the doctrine of qualified immunity.

                            AS AND FOR A SIXTH DEFENSE:

       302.   Upon information and belief, Plaintiff’s Complaint is barred, in whole or in

part, upon the grounds that the City Defendants exercised their professional judgment

under the totality of circumstances and therefore their actions are cloaked with immunity.

                         AS AND FOR A SEVENTH DEFENSE:

       303.   Upon information and belief, Plaintiff failed to obtain subject matter and/or

personal jurisdiction over one or more of these answering City Defendants.

                         AS AND FOR AN EIGHTH DEFENSE:

       304.    Upon information and belief, Plaintiff failed to name and/or join a

necessary party.

                           AS AND FOR A NINTH DEFENSE:

       305.   Upon information and belief, Plaintiff’s Complaint is barred, in whole or in

part, on the grounds that the actions of the City Defendants did not violate any of

Plaintiff’s Constitutional rights.


                                                 - 31 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 32 of 36




                          AS AND FOR A TENTH DEFENSE:

       306.   Upon information and belief, Plaintiff’s Complaint is barred, in whole or in

part, on the grounds that the actions of the City Defendants were without malice,

prejudice, or bias and were objectively reasonable under the totality of the circumstances.

                       AS AND FOR AN ELEVENTH DEFENSE:

       307.   Under relevant state and federal law, punitive damages cannot be awarded

against certain municipal defendants.

                        AS AND FOR A TWELFTH DEFENSE:

       308.   Upon information and belief, the detention, arrest, seizure, search,

identification of, and/or prosecution of Plaintiff, if any such detention, arrest, seizure,

search, identification of, and/or prosecution occurred, was based on “arguable probable

cause”.

                      AS AND FOR A THIRTEENTH DEFENSE:

       309.   Upon information and belief, Plaintiff’s Complaint is barred, in whole or in

part, upon the grounds of any sovereign, governmental, or qualified immunity available

to municipalities and their employees including but not limited to governmental

immunity for alleged errors of judgment in discretionary decisions and absolute

immunity for witness testimony provided at criminal proceedings.




                                                - 32 -
        Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 33 of 36




                      AS AND FOR A FOURTEENTH DEFENSE:

       310.   The damages complained of, if any, were caused by the culpable conduct

of others over whom the City Defendants exercised no control and for whom the City

Defendants bear no responsibility.

                        AS AND FOR A FIFTEENTH DEFENSE:

       311.   Upon information and belief, Plaintiff’s Complaint is barred, in whole or in

part, by the doctrines of collateral estoppel and/or res judicata.

                        AS AND FOR A SIXTEENTH DEFENSE:

       312.   Upon information and belief, Plaintiff’s Complaint is barred, in whole or in

part, by the Plaintiff’s failure to obtain personal jurisdiction based on insufficient and/or

improper service of process on one or more of these answering City Defendants.

                     AS AND FOR A SEVENTEENTH DEFENSE:

       313.   Upon information and belief, no special relationship existed between the

Plaintiff and the City Defendants that would create a special duty of protection to the

Plaintiff.

                     AS AND FOR AN EIGHTEENTH DEFENSE:

       314.   Upon information and belief, the Complaint is barred, in whole or in part,

for failure to file a timely notice of claim pursuant to the General Municipal Law.




                                                 - 33 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 34 of 36




                      AS AND FOR A NINETEENTH DEFENSE:

       315.   Upon information and belief, if Plaintiff reaches a settlement with any

person claimed to be liable, the City Defendants may be entitled to a setoff against such

settlement.

                       AS AND FOR A TWENTIFTH DEFENSE:

       316.   Any award for Plaintiff must be reduced by the amount he has received or

will receive from collateral sources.

                     AS AND FOR A TWENTY-FIRST DEFENSE:

       317.   Plaintiff’s damages, if any, must be diminished by his failure to mitigate

such damages.

                    AS AND FOR A TWENTY-SECOND DEFENSE:

       318.   That the injuries and/or damages alleged in Plaintiff’s Complaint were

caused in whole or in part or were contributed to by the culpable conduct, want of care

and assumption of risk, and/or illegal conduct on the part of Plaintiff and without any

negligence, fault, or want of care on the part of the City Defendants.

                     AS AND FOR A TWENTY-THIRD DEFENSE:

       319.   The Complaint is barred in whole, or in part, by the doctrines of

contributory negligence, culpable conduct, and/or assumption of risk and the relative

responsibility and/or culpability of the parties should be apportioned by the Court or

jury as to all responsible parties, whether named or unnamed, and the City Defendants




                                                - 34 -
       Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 35 of 36




will further request a judgment or declaration of indemnification or contribution against

each and every party or person in accordance with the apportionment of fault.

   AS AND FOR A TWENTY-FOURTH DEFENSE ON BEHALF OF THE CITY
 DEFENDANTS AND A CROSS-CLAIM AGAINST CO-DEFENDANTS COUNTY
 OF ERIE AND ASSISTANT DISTRICT ATTORNEY CHRISTOPHER BELLING:

       320.   Although these answering City Defendants are not aware of any culpable

conduct on the part of the co-defendants, any injuries or damages sustained by the

Plaintiff as alleged in the Complaint, if not caused by reason of the negligence,

carelessness, illegal, reckless, and/or other culpable conduct of the Plaintiff, were caused

or contributed to by the negligence, wrongful, carelessness and/or other culpable

conduct of the co-defendants, the COUNTY OF ERIE and its agents, servants and

employees, and ASSISTANT DISTRICT ATTORNEY CHRISTOPHER BELLING.

       321.   Therefore, these Answering City Defendants will be entitled to

indemnification by and judgment over against the above referenced co-defendants.

       WHEREFORE, the Defendants, CITY OF BUFFALO, DETECTIVE MARK R.

STAMBACH,       DETECTIVE       RANIERO       MASECCHIA,        DETECTIVE      JAMES     P.

LONERGAN, DETECTIVE JOHN VICKERD, CHIEF RICHARD T. DONOVAN, and

JOHN DOES, Unknown Buffalo Police Department Supervisors, demand judgment

dismissing the Plaintiff’s Complaint herein, together with the costs and disbursements of

this Action, an award of attorney’s fees pursuant to Fed. R. Civ. P. 54 and 42 U.S.C. §1988,

awarding contribution and/or indemnification to the City Defendants from co-




                                                 - 35 -
         Case 1:19-cv-01678-WMS Document 20 Filed 01/31/20 Page 36 of 36




defendants, and for such other and further relief as to this Court may deem just and

proper.

Dated:     January 31, 2020
           Buffalo, New York
                                                     TIMOTHY A. BALL, ESQ.
                                                     Corporation Counsel
                                                     Attorney for Defendants

                                                     /s/ Maeve E. Huggins
                                                     By: Maeve E. Huggins
                                                     Assistant Corporation Counsel
                                                     65 Niagara Square, 11th Floor
                                                     Buffalo, New York 14202
                                                     Tel.: (716) 851-4317
                                                     Fax.: (716) 851-4105
                                                     mhuggins@city-buffalo.com

TO:           Nick Brustin, Esq.
              NEUFELD SCHECK & BRUSTIN LLP
              Attorneys for the Plaintiff
              99 Hudson Street, 8th Floor
              New York, New York 10013

CC:           COUNTY OF ERIE
              ASSISTANT DISTRICT ATTORNEY CHRISTOPHER BELLING




                                            - 36 -
